     8:14-cb-00007-SMB Doc # 55 Filed: 12/17/20 Page 1 of 1 - Page ID # 140


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                                                               8:14CB7
                   Plaintiff,

      vs.
                                                               ORDER
WILLIAM R. BLACKERBY,

                   Defendant.


      This matter is before the court on Government’s Motion to Dismiss (Filing No. 54).
Government’s Motion to Dismiss (Filing No. 54) is granted. This case which involves,
Violation Notice 2147044-NE14, is dismissed. The warrant is vacated.


      DATED this 17th day of December, 2020.


                                              BY THE COURT:

                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
